 PACKERLAND PACKING COMPANY653Packerland Packing Company,Inc.andAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,Petitioner.Case 30-RC-1224September18, 1970DECISION AND CERTIFICATION OFREPRESENTATIVE4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All production and maintenance employees ofthe Employer at its Green Bay, Wisconsin, plant,excluding office clerical employees, truckdrivers,professional employees, guards and supervisorsas defined in the Act.BY CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on June 12, 1970, under the directionand supervision of the Regional Director for Region30 among the employees in the appropriate unit.At the conclusion of the election, the parties werefurnished a tally of ballots which showed that, ofapproximately 300 eligible voters, 255 cast ballots,of which 200 were for the Petitioner, 27 were forthe Independent Employees of Packerland Packing,and 26 were against union representation, with 2challengedballots.Thereafter,theIndependentEmployees of Packerland Packing filed timely objec-tions to conduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on July 1, 1970,issued and duly served on the parties his attachedReport in which he recommended that Objections1and 2 be sustained, that Objection 3 be overruled,that the election be set aside, and that a secondelection be directed. Thereafter, the Employer filedtimely exceptions to the Regional Director's Report.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and the Intervenor are labororganizations claiming to represent certain employeesof the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.5.The Board has considered the Intervenor's objec-tions, the Regional Director's Report, and the Employ-er's exceptions thereto, and hereby adopts the RegionalDirector's findings and recommendations only insofaras they are consistent with the findings herein.In its Objection 1 the Intervenor asserted thatthe Employer's letter to its employees, dated June5,1970, interfered with the election for a numberof reasons. The Regional Director found such interfer-ence because of the concluding statement: "If youvote for the Independent Union, your vote will bewasted because we cannot and will not bargain withthe Independent Union of Packerland Packing Compa-ny." The Regional Director apparently construed thisas an anticipatory refusal to bargain with the Interve-nor.However, we do not agree that this constructionis justified from the entire context. Thus, the letterisnot long, and it sets out something of the disputeconcerning the treasury and proper officers of theIndependent, rumors concerning unavailability of min-ute books, and litigation seeking an election of officers.Under these circumstances, the Employer's statementthat it "cannot and will not" bargain with the Interve-nor seems to us to be a statement of factual inabilityto carry out any bargaining obligation that mightarise as a result of the election if the Intervenorwere selected. Furthermore, the entire letter is prefaced by the following paragraph:So far we have tried to show you why itwould be a bad mistake for you to vote Amalga-mated and how Amalgamated would threatenour future and your jobs. Now we have to tellyou why we are recommending that you "dump"the Independent Union and why you shouldvote NO UNION.Thus, from the face of the letter, as well as fromthe entire context of the Employer's preelection cam-paign, it is clear that the Employer was opposingboth labor organizations and was not saying it wouldbargain with one union but not with the Intervenor.We have considered an analogous situation in whichwe rejected the contention that opposition againstboth unions will support objections to the election185 NLRB No. 97 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDfiled by one of them where the other won decisively.'There we stated:'The Intervenor's exceptions . . . allege thatthe Employer's speech was coercive per se, thatunder Board practice an election must be setaside [when such conduct is shown], and thatthe election in the instant case should be setasidebecausetheEmployer'smisconduct,although directed against both Unions, mighthave unequally affected the Intervenor's adher-ents among the employees. [Emphasis supplied.]In the instant situation, to, the Intervenor claimsthat although the Petitioner was designated by avery substantial majority of the voters, the electionshould be set aside because the Employer's statementsof opposition to both unions and preference for neithercould have had an unequal impact among the Interve-nor's adherents.As in theShowellcase,we rejectthe rationale and find that the Intervenor's objectiondoes not raise substantial issues which require thatthe election be set aside.Objection 2 dealt with meetingslon company timecalled by the Employer with 150 to 200 employees,within 24 hours of the election, for the purpose ofinforming the employees that a competitor of Packer-land whose production employees were representedby the Petitioner in the instant case, was in financialtrouble.Although the meetings were anti-Petitionerin tenor, and the Petitioner won the election in spiteof these meetings, the Regional Director found thatthePeerless Plywood'rule is an absolute prohibitionagainst such meetings within 24 hours of the election,and speculation as to the subjective impact, or lackthereof, of the speeches on the employees has noproper relevance.We do nbt believe we are committed to so mechani-cal an application of ourPeerless Plywoodrule astheRegional Director assumed. InShowell PoultryCo., supra,we overruled an objection based upona coercive employer speech where the petitioner hadwon the election decisively, where the intervenor filedthe objection, and where the speech had been directedagainst both unions equally. We said in that case:It is well established that the Board will notset aside an election because of employer interfer-ence where the only union involved wins theelection,because to do so would permit thewrongdoer to profit by its illegal acts. The Region-alDirector found this policy applicable to theinstant case where two unions were involved,and recommended that the objections be over-Showell Poultry Co,105 NLRB 580'Id at 581-582107 NLRB 427ruled, and the Petitioner, which had won theelection decisively, be certified.We find, for the reasons relied upon by theRegional Director, that the Intervenor's objec-tions and exceptions do not raise material andsubstantial issues with respect to the election.This rationale has direct application here. The"speech," if indeed it was such, can only be regardedas an attack on the Petitioner, not the objectingIntervenor. To uphold the objection of the Intervenorunder these circumstances not only does not effectuatethe purposes of thePeerless Plywoodrule, but further-more invites collusion in future cases. It suggeststo any employer, who favors one competing unionwhose chances in the election do not appear to bebright, deliberately to violate thePeerlessPlywoodrule in the assurance that the favored minority unioncan successfully file objections and be given a secondopportunity to woo the voters.We therefore overrule Objections 1 and 2, in addi-tion to 3, which the Regional Director recommendedbe overruled.Accordingly, as the tally shows the Petitioner hasobtained a majority of the valid ballots cast, weshall certify it as the collective-bargaining representa-tive of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, has been designated and selected by a majorityof the employees in the unit found appropriate herein,as their representative for the purposes of collectivebargaining and that, pursuant to Section 9(a) of theAct, the said labor organization is the exclusive repre-sentative of all employees in such unit for the purposesof collective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.REPORT AND RECOMMENDATION OFOBJECTIONS TO CONDUCT AFFECTING RESULTSOF ELECTIONPursuant to a petitionfiledonMarch 5,1970, anda Stipulation for Certification Upon Consent Election execu-ted by the above parties and the Independent Employeesof Packerland Packing, hereinafter called the Intervenor,and approvedby theRegional Directoron April 27, 1970,an election was conducted under my supervision on June12, 1970,among employees in the following unit:All production and maintenance employees of theEmployer at its Green Bay, Wisconsin plant,excludingofficeclericalemployees,truckdrivers,professionalemployees,guards and supervisors as defined in theAct. PACKERLAND PACKING COMPANYThe results of the election set forth in the tally ofballots served on the parties on June 12, 1970, show thatof approximately 300 eligible voters, 200 cast ballots forthe Petitioner,27 for theIntervenor,and 26 against theparticipating labor organizations. There were two challengedballots.On June 19, 1970, the Intervenor filed timely objectionsto conduct affecting the results of the election, a copyof which was duly served on the Employer and Petitioner.Acting pursuant to Section 102.69 of the Board's Rulesand Regulations, Series 8, as amended, the Regional Directorhas investigated the issues raised by the objections andhereby reports as follows:THE OBJECTIONSThe Intervenor filed the following objections:1.During the period preceding the election, Packer-land Packing Co., by its officials Betty Frankenthal,and Charles E. McCarthy, Vice President, PackerlandPacking Co., (hereinafter referred to as Employer)in a letter sent to each employee on June 5, 1970,illegallymade promises and threats and benefits toits employees, which Intervenor had noadequateoppor-tunity to refute, including but not limited to:'A. The Employer promised peace and securityif employees voted against Intervenor, thereby stat-ing if employee voted for the Intervenor his votewould be wastedB.The Employer stated if the Intervenor wonthe election "we cannot and will not bargain withthe Independent Union."C.The Employer alleged Intervenor's officers werecorrupt and should not be trusted.D. The Employer alleged Intervenor incapableof administration of its internal matters, to thealleged detriment of employees.2.During the period preceding the election, theEmployer, by its official Betty Frankenthal, in a speechto all employeeson June 12, 1970, within hours ofthe election, illegally made promises and threats andmisrepresented and misstated facts which intimidatedand misled employees to vote against Intervenor andIntervenor had no opportunity to refute, included butnot limited to;A. The Employer did not know who the officialswere of the Intervenor.B.That Employer would not bargain with theIntervenor after election if Intervenor won.C. That voting for the Intervenor was "silly."D. Attendance to said speech was compulsory,captive audience implied with threat of reprisalfor anyone leaving the speech or being inattentive.3.The Employer and the Petitioner, by their totalcourse of conduct, restrained and coerced the employ-ees.The interplay between the Employer's letter datedJune 5, 1970, and speech on June 12, 1970, and thetotal absence of any campaign by the Petitioner was'Letter dated June 5, 1970,Exhibit655the result of a joint scheme of or had the effectof undermining and discrediting the Intervenor influ-encing the employees to vote for the Petitioner.By these and other acts and conduct Employer andPetitioner, and each of them, undercut and underminedIntervenor as the choice of the employees, interferedwith the rights of the employees, restrained and coercedthem and prevented the employees from making afree choice in the election.The Petitioner's lack of a vigorous election campaignin and of itself based upon prior election campaigns,and Employer's lashing out at Intervenor in the lastmoments of said campaign conclusively produced ajoint scheme between Employer and PetitionerTHE INVESTIGATIONObjection 1:This objection is based on the undisputed evidence thaton June 5, 1970, the Employer sent a letter to all employeesstating, in part, "If you vote for the Independent Union,your vote will be wasted because we cannot and will notbargain with the Independent Union of Packerland PackingCompany." The entire letter is attached hereto and madea part hereof.The Board has consistently held that statements suchas these which declare an anticipatory refusal to bargain,should a labor organization be successful in an election,destroy the laboratory conditions in which the Board musthold its elections. Such declarations clearly convey to theemployees the Employer's conviction that it would be futilefor the employees to designate the Intervenor as theirbargaining agent, thereby preventing the employees' expres-sion of a free choice in the election.Dal-Tex Optical Compa-ny, Inc.,137 NLRB 1782;The Great Atlantic and PacificTea Company, Inc.,124 NLRB 329;Lloyd A. Fry RoofingCompany, Incorporated,116 NLRB 1300.Amalgamated contends that this objection is meritless;that the June 5, 1970, letter must be viewed in totalcontext together with all other campaign literature; andthat the past history of anti-Amalgamated activities bytheEmployer and the continuous course of bargainingof the Employer with Intervenor in past years revealsthe June 5 letter to be a sham, easily recognized as suchby the employees; and finally, that in any event, the letterdid not affect the results of the election.Although these contentions are not without persuasiveforce, I conclude nonetheless that the position advancedby Amalgamated is at best speculative I find that theJune 5 letter destroyed the laboratory conditions requiredfor the conduct of a Board election and that accordinglythe results of the election should be nullified.On the basis of the foregoing, I find merit in Intervenor'sObjection 1.Objection 2:Intervenor alleges that on June 12, 1970, shortly beforethe polling began, plant superintendent Robert Rotter andBetty Frankenthal, an agent of the Employer, conductedcaptive-audiencemeetingsof employees during working timeand engaged in preelection campaigning. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDInvestigation reveals that during the morning of June12, 1970,Rotter and BettyFrankenthalheld several meet-ingswithemployees in various departmentsduring whichshe read verbatimto thema lien recentlyfiled in a localcourt byfour area banks against Liebmann Packing, anarea employer.Miss Frankenthal indicatedto the employeesthat LiebmannPacking was in financialdifficulties,addingthat the samefate could befall the Employerin thefuture.Thereis some evidencethatshe urgedemployees to vote"No Union,"and some evidencethatshe urged employeesto vote against Amalgamated.The employeeswere instructedto attend thesemeetingsby theirsupervisors and werepaid forattendance. Eachmeeting was called toorder by Rotter whoinstructedthe employees to pay close attentionto what BettyFranken-thal had to tell them.At least 150 to 200employeesattended such meetings,each of which lastedabout 8 min-utesIntervenordid notsubmit,nor did theinvestigation elicitany evidence showing that MissFrankenthal or any othercompany official,made any statements during these meetingsas alleged in Intervenor'sObjection 2, (A), (B), or (C).Thereisno disputethateachmeetingtook place oncompany time and on companyproperty.It appears thatthe purpose of such meetings was toinform theemployeesthat Liebmann Packing,a competitorof Packerland whoseproductionemployees are representedby thePetitioner,was in financialtrouble. In variousitems of campaignmaterial tothe employeesprecedingthe June 12, 1970,election, and in past electionsthe parties have repeatedlyreferred to the fact that the Petitionerrepresents Liebmann'sproduction employeesInPeerlessPlywood Company,107 NLRB 427,the Boardheld thatcampaign speeches relating to an election deliveredto assembledemployees by the employeron company timeatwhichemployee attendanceiscompulsoryand within24 hours ofthe election compel the nullification of theelection.Thisrule appliesequallytomeetingsconductedon a departmental basis.AmericanThermos Bottle Company,107 NLRB 1570.The preelectionspeechesby Betty Frankenthal must beviewed in lightof the entirecampaign during which theEmployer repeatedly urged employeesto voteagainst Peti-tioner,and referredto possibleeconomic consequencesshould theemployeesvote tobe representedby Petitioner.Accordingly,itcannot be reasonably urged that thesespeeches were nonpartisan,OttenheimerBros.Mfg.Co.,Inc.,109 NLRB 183, but rather that thesespeeches wereintended to influence the employees'vote. The actual effectupon the voters is of course not material.RibletWeldingand Mfg. Corp.,112NLRB 712;Rock Hill Printing &Finishing Co.,114 NLRB 836.Amalgamated contends that thetotal thrust of theseelection day meetings were anti-Amalgamated in tenor andthat since Amalgamated won the election it is evidentthat these speeches had noeffecton the results of theelection.As with thesituation regarding the June 5 letter,Amalgamated's contentions while persuasive are not conclu-sive of theissue.The manifest purpose of thePeerlessPlywoodrule is to prohibit certain kinds of campaigning.This is an absolute prohibition and speculation as to thesubjective impact, or lack thereof, of the speeches on theemployees has no proper relevance Accordingly, I rejectAmalgamated'scontentions in this regard,and for thereasons stated above, I conclude that there is merit tothese portionsof Objection 2.Objection 3:The Intervenor alleges that the Employer'sactions onJune 5 and 12, 1970, together with a failure to campaignby the Petitioner,undermined the status of the Intervenorand interfered with the employees'free choice.Investigationreveals that Petitioner did engage in preelection campaign-ingThe Intervenor has failed to submit any evidenceto show that the Employer and Petitioner engaged in apre-arranged joint venture to interfere with the rights ofthe employees. I, therefore, find Objection 3 to be withoutmerit.CONCLUSION AND RECOMMENDATIONHavingfound thatIntervenor'sObjection 3 does notraise substantial and material issueswith respect to conductaffecting the resultsof the election,itisrecommendedthatthis objectionbe overruled.Havingfurther found thatIntervenor'sObjections 1 and 2raise substantial and materialissueswith respect to the conductof the election, it isrecommendedthat theseobjections be sustained,that theresults of the election conducted on June12, 1970, beset aside,and that a rerun electionbe conducted.June 5, 1970To All Employees:So far we have tried to show you why it wouldbe a bad mistake for you to vote Amalgamated andhow Amalgamated would threaten our future and yourjobsNow we have to tell you why we are recommend-ing that you "dump"the Independent Union andwhy you should vote NO UNION.The Independent Union has many people claimingto be its officersWe don't know who they are, doyou? From the stories we hear,minute books arenot available,treasuries are several and in dispute.There is litigation pending for an election of officerswhich has been pending for years, and who knowshow many more years it will take before that issueisdecided.This union has not brought about anystability of any kind for you or for us. No one reallyknows what this union is doing or-thinking.Youdo not need any union to work here and receivegood paychecks and bonuses.The company has alwaysdone for you what it could and remain competitiveand it will do so in the future. This company willkeep its doors open for those people who want towork,be they employed here now or those manypersons who have applications on file with us now. PACKERLAND PACKING COMPANY657If you vote for the Independent Union,your votewill be wasted because we cannot and will not bargainwith the Independent Union of Packerland PackingCompany.Very sincerely yours,Betty J FrankenthalCharles E. McCarthyVice PresidentVOTE NO UNION